            Case 1:19-cv-00334-JB-C Document 1 Filed 07/03/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA

 UNITED STATES OF AMERICA,              )
                                        )               Case No.
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 CURTIS A. CRENSHAW,                    )
 JEANNINE C. LARSON,                    )
 COASTAL STATES DEVELOPMENT, LLC )
 and SMS FINANCIAL XV, LLC,             )
                                        )
          Defendants.                   )
 _______________________________________)

                                          COMPLAINT

       The United States of America, by and through undersigned counsel, complains and

alleges as follows:

       1.      The United States brings this action to foreclose federal tax liens that attach to

118 acres of vacant real property located in Marengo County, Alabama.

       2.      This action is authorized and requested by the Chief Counsel of the Internal

Revenue Service, a delegate of the Secretary of the Treasury of the United States, and is

commenced at the direction of the Attorney General of the United States, pursuant to 26 U.S.C.

§§ 7401 and 7403.

                                     Jurisdiction and Venue

       3.      This Court has jurisdiction over this civil action pursuant to 26 U.S.C. § 7402(a),

7403, and 28 U.S.C. §§ 1340, 1345.

       4.      Venue is proper in this district and division pursuant to 28 U.S.C. § 1391(b)(2)

because the property on which the United States seeks to foreclose its liens is situated in
             Case 1:19-cv-00334-JB-C Document 1 Filed 07/03/19 Page 2 of 7



Marengo County, Alabama. See also United States v. Dallas Nat. Bank, 152 F.2d 582, 586 (5th

Cir. 1945).

                                                 Parties

        5.        Defendant Curtis A. Crenshaw resides in Hillsborough County, Florida, and is

named as a party to this action because his unpaid federal tax liabilities are the subject of this

action, and the United States seeks to enforce its liens against his real property.

        6.        Defendant Coastal States Development, LLC, (“Coastal”) is named a party to this

action because its unpaid federal tax liabilities are the subject of this action.

        7.        Defendant Jeannine C. Larson is named as a party to this action pursuant to 26

U.S.C. § 7403(b) by virtue of an interest she may claim in the real property which is the subject

of this action.

        8.        Defendant SMS Financial XV, LLC is named as a party to this action pursuant to

26 U.S.C. § 7403(b) by virtue of a lien it may claim against the real property which is the subject

of this action.

                           The Unpaid Federal Tax Liabilities of Coastal

        9.        In 2006 and 2007, Crenshaw operated Coastal as a single-member LLC. During

that time, he incurred federal employment (Form 941, or “FICA”) and unemployment (Form

940, or “FUTA”) taxes for it that remain unpaid.

        10.       On the dates and in the amounts set forth in the table that follows, a delegate of

the Secretary of the Treasury assessed against Coastal the Form 941 taxes for the periods

indicated, plus applicable interest and penalties:

 Tax Period       Assessment     Tax              Interest        Penalties         Current Balance
 Ending           Date                                                              (June 21, 2019)
 12/31/2006       07/16/2007     $8,583.25        $318.01         $1,115.82
                  08/20/2007                                      $429.16

                                                     2
          Case 1:19-cv-00334-JB-C Document 1 Filed 07/03/19 Page 3 of 7



               11/24/2008                                       $1,330.40         $35,615.87
               11/30/2009                                       $557.91
               01/04/2010      $9,172.78                        $1,375.72
               12/02/2013                                       $2,293.19
               12/03/2018                       $13,346.87
 03/31/2007    09/10/2007      $9,585.29        $321.78         $2,492.17
               10/15/2007                                       $479.26
               11/24/2008                                       $1,294.02         $43,927.73
               11/30/2009                                       $862.67
               12/28/2009      $8,267.93                        $2,480.37
               12/02/2013                                       $2,066.98
               12/03/2018                       $14,689.27

       11.     On June 2, 2008, a delegate of the Secretary of the Treasury assessed against

Coastal $112.00 for Form 940 tax for the year 2007, plus interest and penalties in the amounts of

$2.80, and $17.92, respectively.

       12.     A delegate of the Secretary of the Treasury gave notice of the unpaid assessments

described in paragraphs 10 and 11 above to Coastal and made demand for payment.

       13.     Despite notices of the assessments and demands for payment, Coastal failed to

fully pay the assessments described in paragraphs 10 and 11 above. As of June 21, 2019, Coastal

owes the United States $79,876.87 on those assessments, plus penalties and interest that continue

to accrue subsequent to June 21, 2019 as provided by law.

       14.     Because Coastal had a single owner, it was disregarded as an entity apart from

Crenshaw for all federal tax purposes. See 26 C.F.R. §§ 301.7701-2(c)(2) and 301.7701-

3(b)(1)(ii); T.D. 9356, 2007-39 I.R.B. 675. Consequently, Crenshaw is also personally liable for

all of the liabilities set forth in paragraphs 10 and 11 above and is indebted to the United States

in the amount of $79,876.87 on account of the FICA and FUTA taxes incurred by Coastal.

       15.     Under Section 6502 of the Internal Revenue Code, the United States generally has

10 years from the date of an assessment to bring a proceeding in court to collect an unpaid tax.

While the initial tax assessments against Coastal for 2006 and 2007 were made in 2007 and

                                                  3
          Case 1:19-cv-00334-JB-C Document 1 Filed 07/03/19 Page 4 of 7



2008, events since those assessments tolled the period to bring this suit. Specifically, Coastal

had a proposed installment agreement pending with the IRS from November 7, 2008 until it was

agreed to on January 6, 2010. Coastal defaulted on that installment agreement, and it was

terminated on September 7, 2010. Coastal then proposed another installment agreement on

December 14, 2010 which was pending until it was agreed to on August 22, 2011. Coastal

defaulted on that agreement, and it was terminated on April 2, 2012. As a result of these events,

the 10-year period to bring this suit was tolled by at least 736 days. See 26 U.S.C. §§ 6502(a),

6331(i)(5) & (k); 26 C.F.R. § 301.6159-1(g).

               Enforcement of Federal Tax Liens against the Subject Property

       16.     As a result of Coastal’s and Crenshaw’s failure to satisfy the assessments

described in paragraphs 10 and 11 above after notice and demand for payment, federal tax liens

arose on the dates of assessment and attached to all property and all rights to property of

Crenshaw, including the Subject Property.

       17.     Crenshaw acquired an interest in the Subject Property as a tenant in common with

Jeannine C. Larson by a distribution deed upon the termination of the Grace Crenshaw Trust of

1998 from grantors Curtis Crenshaw, Jr. and Jeannine C. Larson, as Trustees of The Grace

Crenshaw Trust of 1998. That deed, dated December 20, 2002, was recorded on January 31,

2003 in the public records of Marengo County, Alabama, at Book Deed9T, Pages 744-47.

       18.     The real property subject to foreclosure in this action is 118 acres of vacant land

in Marengo County, Alabama with no address (“Subject Property”). The legal description of the

Subject Property is:

               Begin at an iron pin at the Northeast corner of the Northwest
               Quarter of the Southwest Quarter of Section 12, Township 12
               North, Range 1 West, thence South along the East line of the West
               Half of the Southwest Quarter of said Section 12 a distance of

                                                 4
          Case 1:19-cv-00334-JB-C Document 1 Filed 07/03/19 Page 5 of 7



               1947 feet, thence South 86 degrees 40 minutes West a distance of
               2628 feet to an iron pin on the West line of the Southeast Quarter
               of the Southeast Quarter of Section 11, Township 12 North, Range
               1 West, thence North along the West line of the East Half of the
               Southeast Quarter of Section 11 a distance of 1947 feet to the
               Northwest corner of the Northeast Quarter of the Southeast Quarter
               of Section 11, thence East a distance of 2624 feet to the place of
               beginning. All being situated in the West Half of the Southwest
               Quarter of Section 12, East Half of the Southeast Quarter, of
               Section 11, all in Township 12 North, Range 1 West, Marengo
               County, Alabama, and containing 118 acres, more or less.

               Being the same property conveyed to Grace Crenshaw by deed
               dated November 10, 1967 and of record in the Office of the Judge
               of Probate of Marengo County, Alabama.

               Being the same property conveyed to Curtis Crenshaw, Jr. and
               Jeannine C. Larson by deed dated December 20, 2002 and of
               record in the Office of the Judge of Probate of Marengo County,
               Alabama.

               Parcel Numbers: 3701110000002002 & 3701120000002000

        19.    On August 28, 2010, a delegate of the Secretary of the Treasury caused a notice

of federal tax lien to be recorded in the public records of Marengo County, Alabama at Mortgage

Book 2010 and Page 425 for the assessments described in paragraphs 10 and 11 above. On June

29, 2018, a delegate of the Secretary of the Treasury refiled the notice for the assessment of

Coastal’s Form 940 tax for 2007 that was assessed June 2, 2008. On August 28, 2018, the notice

was refiled for Coastal’s Form 941 tax for the fourth quarter of 2006 that was assessed July 16,

2007.

        20.    By virtue of the federal tax liens that arose on assessment of the tax liabilities

described in paragraphs 10 and 11 above, and Coastal’s and Crenshaw’s failure to pay, the liens

may be enforced against the Subject Property.

        WHEREFORE, Plaintiff, United States of America, respectfully prays for the following:




                                                  5
            Case 1:19-cv-00334-JB-C Document 1 Filed 07/03/19 Page 6 of 7



       A.        That this Court adjudge, order, and decree that the federal tax liens of the United

States attach to all property and rights to property of Defendant Curtis A. Crenshaw, including

his interest in the Subject Property;

       B.        That this Court adjudge, order, and decree that the federal tax liens upon the

Subject Property be foreclosed upon, that the property be sold according to law, free and clear of

the claims of the parties herein, and that the proceeds of sale be distributed in accordance with

the determination of this Court with respect to the priorities of the claims of the parties herein;

       C.        That the proceeds of the sale of the Subject Property payable to the United States

be applied in satisfaction of Defendant Curtis Crenshaw and Coastal States Development, LLC’s

unpaid federal tax liabilities, as set forth in this Complaint; and

       D.        That this Court grant the United States such other relief, including costs, as is just

and equitable.


                                                Respectfully submitted,

                                                RICHARD E. ZUCKERMAN
                                                Principal Deputy Assistant Attorney General

                                        By:     /s/ Michael W. May
                                                MICHAEL W. MAY
                                                Trial Attorney, Tax Division
                                                Department of Justice
                                                P.O. Box 14198
                                                Washington, DC 20044
                                                Telephone: (202) 616-1857
                                                Fax: (202) 514-9868
                                                michael.w.may@usdoj.gov

                                                        -and

                                                RICHARD W. MOORE
                                                UNITED STATES ATTORNEY

                                                By: /s/ Keith A. Jones

                                                   6
Case 1:19-cv-00334-JB-C Document 1 Filed 07/03/19 Page 7 of 7



                           Keith A. Jones
                           Assistant United States Attorney
                           63 South Royal Street, Suite 600
                           Mobile, Alabama 36602
                           Telephone: (251) 415-7206
                           Keith.Jones2@usdoj.gov




                              7
                                   Case 1:19-cv-00334-JB-C Document 1-1 Filed 07/03/19 Page 1 of 2
JS 44 (Rev. 11/15)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                     Curtis A. Crenshaw
                                                                                                             Coastal States Development, LLC, et al
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                  Hillsborough, FLorida
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Michael W. May, Department of Justice--Tax Division,
P.O. Box 14198, Washington, D.C. 20044
(202) 616-1857. michael.w.may@usdoj.gov

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1           u 1       Incorporated or Principal Place      u 4      u 4
                                                                                                                                                             of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2        u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           u 3        u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                             BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure             u 422 Appeal 28 USC 158            u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881           u 423 Withdrawal                   u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                                  28 USC 157                         3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                       u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                    PROPERTY RIGHTS                  u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                                 u 820 Copyrights                   u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                               u 830 Patent                       u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                               u 840 Trademark                    u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                                                     u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                            LABOR                          SOCIAL SECURITY                      Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             u 710 Fair Labor Standards             u   861 HIA (1395ff)               u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud                     Act                             u   862 Black Lung (923)           u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending         u 720 Labor/Management                 u   863 DIWC/DIWW (405(g))         u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal                  Relations                       u   864 SSID Title XVI                   Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage          u 740 Railway Labor Act                u   865 RSI (405(g))               u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 751 Family and Medical                                                  u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability               Leave Act                                                          u 893 Environmental Matters
                                             Medical Malpractice                                     u 790 Other Labor Litigation                                              u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 791 Employee Retirement                FEDERAL TAX SUITS                      Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:                     Income Security Act              u 870 Taxes (U.S. Plaintiff        u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                                                         or Defendant)               u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                               u 871 IRS—Third Party                    Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                               26 USC 7609                       Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                            u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                               State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from               u 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 USC 7401 and 7403
VI. CAUSE OF ACTION Brief description of cause:
                                           Suit to foreclose federal tax liens on real property
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                       CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         79,877.00                                    JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/03/2019                                                              s/Michael W. May
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE
JS 44 Reverse (Rev. 11/15)   Case 1:19-cv-00334-JB-C Document 1-1 Filed 07/03/19 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                     Case 1:19-cv-00334-JB-C Document 1-2 Filed 07/03/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        Southern District
                                                     __________  District of
                                                                          of Alabama
                                                                             __________

                  United States of America                             )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 1:19-cv-334
                                                                       )
                  Curtis A. Crenshaw, et al                            )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Curtis A. Crenshaw
                                           16210 Bonneville Dr.
                                           Tampa, FL 33624




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael W. May
                                           Trial Attorney
                                           Tax Division, Dept. of Justice
                                           P.O. Box 14198
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-00334-JB-C Document 1-2 Filed 07/03/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-334

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                     Case 1:19-cv-00334-JB-C Document 1-3 Filed 07/03/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        Southern District
                                                     __________  District of
                                                                          of Alabama
                                                                             __________

                  United States of America                             )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 1:19-cv-334
                                                                       )
                  Curtis A. Crenshaw, et al                            )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Coastal States Development, LLC
                                           16210 Bonneville Dr.
                                           Tampa, FL 33624




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael W. May
                                           Trial Attorney
                                           Tax Division, Dept. of Justice
                                           P.O. Box 14198
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-00334-JB-C Document 1-3 Filed 07/03/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-334

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                     Case 1:19-cv-00334-JB-C Document 1-4 Filed 07/03/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        Southern District
                                                     __________  District of
                                                                          of Alabama
                                                                             __________

                  United States of America                             )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 1:19-cv-334
                                                                       )
                  Curtis A. Crenshaw, et al                            )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jeannine C. Larson
                                           16210 Bonneville Dr.
                                           Tampa, FL 33624




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael W. May
                                           Trial Attorney
                                           Tax Division, Dept. of Justice
                                           P.O. Box 14198
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-00334-JB-C Document 1-4 Filed 07/03/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-334

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                     Case 1:19-cv-00334-JB-C Document 1-5 Filed 07/03/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        Southern District
                                                     __________  District of
                                                                          of Alabama
                                                                             __________

                  United States of America                             )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 1:19-cv-334
                                                                       )
                  Curtis A. Crenshaw, et al                            )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SMS Financial XV, LLC
                                           6829 N. 12th Street
                                           Phoenix, AZ 85012




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael W. May
                                           Trial Attorney
                                           Tax Division, Dept. of Justice
                                           P.O. Box 14198
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-00334-JB-C Document 1-5 Filed 07/03/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-334

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
